DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application and preliminary amendment both filed on 06/08/2020.
Claims 21-40 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.


















Information Disclosure Statement

The Information Disclosure Statements filed  have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 21, 22, 32-37, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brubaker (USPGP 2016/0140614 A1) hereinafter BRUBAKER, in view of Perna et al. (USPGP 2016/0012292 a1), hereinafter PERNA.

Claims 21, 36, and 40:
BRUBAKER as shown below discloses the following limitations:
receiving, from a content provider, a request to transmit electronic content to the dynamic display, (see at least paragraphs 0016, 0031, 0033, and 0053; Figure18B as well as associated and related text)
wherein the electronic content is directed to a desired subset of individuals associated with a plurality of electronic devices, (see at least paragraphs 0203, 0033; Figures18B, 30 as well as associated and related text)
wherein the electronic content relates to a target location affiliated with the content provider; (see at least paragraphs 0203, 0033)
identifying a first geographical zone associated with the fixed location; (see at least Figure 0032 as well as associated and related text; paragraphs 0053, 0194, and 0318-0322.)
identifying a second geographical zone associated with the fixed location; (see at least 32 as well as associated and related text; paragraphs 0053, 0194, and 0318-0322.)
generating a plurality of directional vectors for quantifying the displacement of any one of the plurality of electronic devices traveling between the first geographical zone and the second geographical zone; (see at least paragraphs 0203, 0033)
identifying a displacement pattern generated by the plurality of directional vectors for the plurality of electronic devices traveling between the first geographical zone and the second geographical zone; (see at least paragraphs 0031, 0069 0203, 0033, 0336, 0337)
tailoring the electronic content based on the displacement pattern generated by the plurality of directional vectors; (see at least Figures 30, 31 as well as associated and related text)
transmitting the electronic content to the dynamic display associated with the fixed location, (see at least paragraphs 0016, 0033; Figure18B as well as associated and related text)

BRUBAKER does not specifically disclose:
… wherein the dynamic display is associated with a fixed location,
wherein the dynamic display is configured to display the transmitted electronic content to the desired subset of individuals. 
However, PERNA, in at least paragraphs 0043 and claim 2 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BRUBAKER with the technique of PERNA because, “In the ad business, there are a handful of yet to be realized holy grails.  They are: (1) Deliver your ad to the correct demographic (age, gender, income level, etc.); (2) Deliver it at a time its recipient is sure to see it (not when he's out for a soda or in the bathroom); (3) Pitch your ad to consumers who are truly interested in what you are selling (instead of wasting advertising dollars on those who are not); (4) Catch consumers when they're relaxed and open to suggestion (instead of preoccupied with other things); (5) Reach audiences TV can't reach and do it with more targeted spots in a single day than they'd catch on regular TV; (6) Connect with buyers at the right time (i.e.: sell them food at meal times); (7) Get your message to consumers when they are at an opportune location (for example, promote a great restaurant at meal time a couple of blocks from the place); (8) Put ads into the distribution pipeline in just seconds using the Internet; (9) Base billings on the actual content delivered and do it all electronically and automatically; (10) Give advertisers proof their ads actually ran and track them on a minute to minute basis; (11) Provide feedback to the agency or its clients on consumer engagement; (12) When your ad shows, let viewers buy (or at least get more information) at the push of a button.  Unlike any existing commercial advertising system, the present invention delivers all of these objectives, and more, by creating a totally new kind of mobile communications platform and forum.” (BRUBAKER: paragraph 0009).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 22, 37:
The combination of BRUBAKER/PERNA discloses the limitations as shown in the rejections above.  BRUBAKER further discloses at least one of the first geographical zone and the second geographical zone are positioned within an immediate zone relative to the fixed location.  See at least Figure 32 as well as associated and related text.

Claim 32:
The combination of BRUBAKER/PERNA discloses the limitations as shown in the rejections above.  BRUBAKER further discloses at least one or both of the first position information and the second position information comprises geo-coordinates identifying the location of any one of the plurality of electronic devices relative to the fixed location. See at least paragraph 0251, 0276, 0277.

Claim 33:
The combination of BRUBAKER/PERNA discloses the limitations as shown in the rejections above.  BRUBAKER further discloses at least one or both of the first position information and the second position information further comprises a time period. See at least paragraph 0251, 0276, 0277.

Claim 34:
The combination of BRUBAKER/PERNA discloses the limitations as shown in the rejections above.  BRUBAKER further discloses at least one or both of the first position information and the second position information further comprises angular data measuring an angular distance of any one of the plurality of electronic devices relative to a height of the dynamic display. See at least paragraph 0341.






Claim 35:
The combination of BRUBAKER/PERNA discloses the limitations as shown in the rejections above.  PERNA further discloses the first geographical zone is associated with a first access point of a transit station of a transit mode, and the second geographical zone is a second access point of the transit station, and wherein the desired subset of individuals travel between the first access point and the second access point via the transit mode.  See at least paragraphs 0039, 0042, and 0049.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BRUBAKER with the technique of PERNA because, “In the ad business, there are a handful of yet to be realized holy grails.  They are: (1) Deliver your ad to the correct demographic (age, gender, income level, etc.); (2) Deliver it at a time its recipient is sure to see it (not when he's out for a soda or in the bathroom); (3) Pitch your ad to consumers who are truly interested in what you are selling (instead of wasting advertising dollars on those who are not); (4) Catch consumers when they're relaxed and open to suggestion (instead of preoccupied with other things); (5) Reach audiences TV can't reach and do it with more targeted spots in a single day than they'd catch on regular TV; (6) Connect with buyers at the right time (i.e.: sell them food at meal times); (7) Get your message to consumers when they are at an opportune location (for example, promote a great restaurant at meal time a couple of blocks from the place); (8) Put ads into the distribution pipeline in just seconds using the Internet; (9) Base billings on the actual content delivered and do it all electronically and automatically; (10) Give advertisers proof their ads actually ran and track them on a minute to minute basis; (11) Provide feedback to the agency or its clients on consumer engagement; (12) When your ad shows, let viewers buy (or at least get more information) at the push of a button.  Unlike any existing commercial advertising system, the present invention delivers all of these objectives, and more, by creating a totally new kind of mobile communications platform and forum.” (BRUBAKER: paragraph 0009).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
Claims 23-31, 38, 39, are rejected under 35 U.S.C. 103(a) as being unpatentable over BRUBAKER/PERNA and further in view of Examiner’s OFFICIAL NOTICE.

Claims 23-31, 38, and 39:
The combination of BRUBAKER/PERNA discloses the limitations as shown in the rejections above.  BRUBAKER/PERNA does not specifically disclose:
at least one or both of the first geographical zone and the second geographical zone Is circular.
at least one or both of the first geographical zone and the second geographical zone is defined by a radius around the fixed location.
at least one or both of the first geographical zone and the second geographical zone Is a polygon.
the first geographical zone is positioned within an immediate zone relative to the fixed location located, and the second geographical zone is positioned at a remote location relative to the fixed location.
at least one or both of the first geographical zone and the second geographical zone Is circular.
at least one or both of the first geographical zone and the second geographical zone Is a polygon.
at least one of the first geographical zone and the second geographical zone are positioned at remote locations relative to the fixed location.
at least one or both of the first geographical zone and the second geographical zone Is circular.
at least one or both of the first geographical zone and the second geographical zone Is a polygon.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the GPS arts to utilize geo-spacing and geo-fencing.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BRUBAKER/PERNA because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

Ornstead, Gene. “Dynamic vs. Static Signage: The Advantages of Digital.” (25 February 2015). 2 Retrieved online 01/22/2020. https://blog.appwaresolutions.com/the-advantages-of-digital-signage-vs-static-signage
“Infinitely adaptable and highly engaging, digital signage offers significant advantages over printed signs, and as decreasing prices and new technologies fuel demand, digital signs are becoming ever more present throughout our public spaces. Digital signage is similarly becoming more prevalent in business environments of all types and sizes. In addition to traditional functions like meeting room presentation, businesses are discovering the advantages of using digital displays for dynamic signage applications throughout the enterprise, including:
Conference room identification & scheduling
Lobby signage
Dynamic branding and information display
Employee communications
Wayfinding
Emergency notification





Government of South Australia. “Advertising Signs Assessment Guidelines for Road Safety.” (August 11 2014). Retrieved online 01/22/2020. https://dit.sa.gov.au/__data/assets/pdf_file/0019/145333/DIT-Advertising-Signs-Assessment-Guidelines.pdf
“Advertising plays an important social and economic role in today’s society , with signs ranging from large billboards to small ‘sandwich boards’, and more recently, electronic signs becoming a common feature along transport corridors. The Department of Planning, Transport and Infrastructure (DPTI) has a key role in the assessment of advertising signs where they are visible from arterial roads. While DPTI has a former procedure in place to undertake such assessments, there has been a need to review and update this to provide greater flexibility, in line with both national and international best practice. Particularly with the introduction of electronic signs, which continue to change the nature of advertising when compared to more traditional print based signs. This document replaces DPTI’s previous advertising sign assessment practices, with an updated guide for practitioners within DPTI, so that 23 appropriate advice can be provided on behalf of the Commissioner of Highways.” 

Foreign Art:

TAKEDA (JP 2014/115796 A) discloses, “To provide a device, method, and program for delivering information, which are capable of preventing misuse of information and realizing high advertising effect by using positional information of terminals. An information delivery server 4 includes; advertisement information transmission means P1 for transmitting advertisement information 6 to an electronic signage 1; input information reception means P2 for receiving input information F4 entered to a terminal 2; terminal position assessment means P3 for assessing whether the terminal 2 is located within a predetermined area 

PATIL et al. (JP 2014/053897 A) discloses, “To allow a processor to receive, from a control server, configuration information useful in configuring a sign for operation so that an electronic sign, after mechanical installation, does not need to be physically accessed by a technician to further configure the sign for operation. An electronic sign includes at least one display, at least one processor controlling the display, and at least one computer readable storage medium accessible by the processor and storing a preprogrammed network address of a control server. The medium is programmed with instructions to cause the processor to automatically, upon initial energization at an advertising site having plural wireless routers all on a common subnet, connect to a wireless router at the advertising site to join the common subnet. The instructions also cause the processor to access the control server using the network address of the server after joining the common subnet.”

GELBMAN et al. (WO 2008/048692 A2) discloses, “An electronic sign employs a bi-stable, non-volatile display material activatable by electrodes to convey information. A sensor detects when the electronic sign is inserted in or in the vicinity of an insertion area, and controls the operation of the sign based on the detected location. A backplane in the electronic sign includes different patterns of addressable elements to provide a display that pixel, font region, or icon addressable or have a combination of one or more of the pixel, font region, or icon addressability. A remote device communicates with the electronic sign, and multiple electronic signs may communicate with each other via a communication protocol, such as mesh networking.” 






Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)